The opinion of the court was delivered by
Dixon, J.
The sole question presented in this case, and not covered by the decision just rendered in Waterbury v. Newton, arises from the fact that the only annotto which gave color to the oleomargarine sold by the plaintiff in certiorari was that contained in the butter which formed an ingredient of the oleomargarine.
*546The plaintiff contends that under section 6 of the Oleomargarine act (Pamph. L. 1886,p. 107), “natural butter” may contain coloring matter, and oleomargarine may be made by compounding such “natural butter” with any animal or vegetable or mineral oil or fat, and that if, in such compounding, no additional coloring matter be used, the resulting product is oleomargarine simply, and not “oleomargarine * * * that is stained, colored or mixed with annotto, or any other coloring matter or substance,” the sale of which is prohibited by section 5 of the act.
We think this is not the true reading of these sections. We understand the law to mean that what the act calls “ natural butter ” will not cease to be such, within the purview of the law, by having coloring matter in it, but that if oleomargarine derives any color or stain from “ annotto, or any other coloring matter or substance,” mixed in at any stage of the manufacture, whether of the several ingredients or of the final product, then the sale of that oleomargarine is forbidden. In order that the sale of oleomargarine may be lawful, no annotto, or other coloring matter or substance, must have entered into its composition.
The conviction brought up should be affirmed.